       Case 3:20-cv-07187-JCS Document 17 Filed 01/22/21 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Prathima Price, Esq., SBN 321378
 3
      Dennis Price, Esq., SBN 279082
      Mail: 8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
 5    amandas@potterhandy.com
      Attorneys for Plaintiff
 6    RICHARD MORIN (SBN: 285275)
      legal@rickmorin.net
 7    LAW OFFICE OF RICK MORIN, PC
 8    555 Capitol Mall Suite 750
      Sacramento, CA 95814-4508
 9    Telephone: (916)333-2222
      Facsimile: (916)273-8956
10    Attorneys for Defendants
      David Yang; Sunny Yang; Kenny Taehyun Kim; Aekyung Kim; Hee-June
11    Choi and Mi-Hye Choi
12                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
13
14    SCOTT JOHNSON                           Case: 3:20-CV-07187-JCS
              Plaintiff,
15       v.                                   JOINT STIPULATION FOR
      DAVID YANG, in individual and           DISMISSAL PURSUANT TO
16    representative capacity as trustee of   F.R.CIV.P. 41 (a)(1)(A)(ii)
      the David-Sunny Trust dated
17    November 2, 2016; SUNNY YANG,
      in individual and representative
18    capacity as trustee of the David-
      Sunny Trust dated November 2,
      2016; KENNY TAEHYUN KIM, in
19    individual and representative
      capacity as trustee of The Kenny
20    Taehyun Kim and Amy Aekyung Kim
      Trust dated September 21, 2017;
21    AEKYUNG KIM, in individual and
      representative capacity as trustee of
22    The Kenny Taehyun Kim and Amy
      Aekyung Kim Trust dated September
23    21, 2017; HEE-JUNE CHOI, in
      individual and representative
      capacity as trustee of The Hee-June
24    and Mi-Hye Choi Living Trust dated
      January 9, 1993; MI-HYE CHOI, in
25    individual and representative
      capacity as trustee of The Hee-June
26    and Mi-Hye Choi Living Trust dated
      January 9, 1993
27            Defendants.
28

                                          1

     Joint Stipulation for Dismissal             Case: 3:20-CV-07187-JCS
       Case 3:20-cv-07187-JCS Document 17 Filed 01/22/21 Page 2 of 3




 1                                         STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: January 22, 2021                        CENTER FOR DISABILITY ACCESS
10
                                                    By: /s/ Amanda Seabock
11
                                                            Amanda Seabock
12                                                          Attorneys for Plaintiff

13   Dated: January 22, 2021                        LAW OFFICE OF RICK MORIN, PC
14
                                                    By: /s/ Richard Morin
15                                                          Richard Morin
16                                                          Attorneys for Defendants
                                                            David Yang; Sunny Yang; Kenny
17                                                          Taehyun Kim; Aekyung Kim; Hee-
                                                            June Choi and Mi-Hye Choi
18
                                                S DISTRICT
                                              TE           C
19                                          TA
                                                                         O
                                       S




                                                                          U
                                      ED




                                                                           RT




20 Dated: January 22, 2021                                      ERED
                                  UNIT




                                                  O ORD
                                           IT IS S
                                                                                 R NIA




21                                                                   Spero
                                                           seph C.
                                  NO




                                                Judge Jo
                                                                                 FO




22
                                   RT




                                                                             LI




                                           ER
                                       H




                                                                         A




                                                N                            C
                                                                  F
                                                    D IS T IC T O
23                                                        R

24
25
26
27
28

                                                                2

     Joint Stipulation for Dismissal                                               Case: 3:20-CV-07187-JCS
       Case 3:20-cv-07187-JCS Document 17 Filed 01/22/21 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard
 4   Morin, counsel for David Yang; Sunny Yang; Kenny Taehyun Kim; Aekyung
 5   Kim; Hee-June Choi and Mi-Hye Choi, and that I have obtained Mr. Morin’s
 6   authorization to affix his electronic signature to this document.
 7
 8   Dated: January 22, 2021           CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Seabock
10                                            Amanda Seabock
11
                                             Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3

     Joint Stipulation for Dismissal                Case: 3:20-CV-07187-JCS
